Citation Nr: 0215067	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  94-28 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a compression fracture of the mid 
thoracic vertebra, T9.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of low back pain with compression 
fracture L1 and disc bulge L4-L5.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for chronic left shoulder tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1975 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from two rating decisions of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  In December 1990 the RO granted service-connection for 
residuals of a compression fracture of the mid thoracic 
vertebra, T9 and residuals of low back pain with compression 
fracture L1 and disc bulge L4-L5.  A 10 percent evaluation 
was assigned for each disability.  The veteran appealed.  In 
January 1994 the RO granted service-connection for chronic 
left shoulder tendonitis and assigned a 10 percent 
evaluation.  The veteran appealed.  


FINDINGS OF FACT

1.  Residuals of a compression fracture of the mid thoracic 
vertebra, T9 are manifested by subjective complaints of pain, 
without limitation of motion.  

2.  Residuals of low back pain with compression fracture L1 
and disc bulge L4-L5 are manifested by complaints of 
intermittent low back pain, with evidence of a slight 
neurological deficit, full range of motion, satisfactory 
objective evidence of painful motion but no indication of 
swelling or muscle spasms.  

3.  The service-connected chronic left shoulder tendonitis is 
manifested by complaints of pain, some limitation of range of 
motion and degenerative changes on the x-rays involving the 
left acromioclavicular joint.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a compression fracture of the mid 
thoracic vertebra, T9 have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103A, 5107(b) (2002); 38 C.F.R. §§ 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5291 
(2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of low back pain with compression 
fracture L1 and disc bulge L4-L5 have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107(b) (2002); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2002).

3.  The criteria for an initial evaluation in excess of 10 
percent for chronic left shoulder tendonitis have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107(b) (2002); 
38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The September 2002 letter from the Board 
informed the veteran of the evidence needed to substantiate 
the claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A §§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) 
(2002).  The veteran submitted his post service medical 
records at the April 2002 Video Conference Hearing.  He 
submitted his most recent VA outpatient treatment records in 
September 2002.  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  The veteran was afforded VA examinations or 
examinations at VA expense in December 1992 and May 1999.  
See 38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has satisfied its duties to notify 
and to assist the veteran in this case.  Further development 
and further expending of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

I.  Mid Thoracic Vertebra - T9  

The veteran's residuals of a compression fracture of the mid 
thoracic vertebra, T9 has been rated as 10 percent disabling 
under Diagnostic Codes 5285 and 5291.  Diagnostic Code 5291 
provides the rating criteria for evaluation of a spinal 
injury based on limitation of motion of the dorsal spine.  
When limitation of motion of the dorsal spine is moderate or 
severe, a 10 percent disability evaluation is warranted.  A 
10 percent evaluation is the maximum schedular evaluation 
under Diagnostic Code 5291.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291.  As the veteran is already receiving the schedular 
maximum under Diagnostic Code 5291, an increased rating 
cannot be assigned under this Diagnostic Code.  

Under Diagnostic Code 5285, residuals of a fracture of the 
vertebra, a 100 percent disability rating will be assigned 
where there is cord involvement and the claimant is bedridden 
or requires long leg braces.  A 60 percent disability rating 
is warranted where there is no cord involvement and there is 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases, the residuals are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  38 C.F.R. § 
4.71a, Diagnostic Code 5285 (2002).  

The service-connected thoracic spine disability is manifested 
by subjective complaints of pain, without limitation of 
motion.  At the December 1992 VA examination the veteran 
reported that his problems were actually not active 
currently.  The diagnosis was history of vertebral fracture 
to T9 with no sequelae.  

At the May 1999 QTC examination the veteran reported back 
pain.  He stated that he had weakness, lack of endurance and 
stiffness.  The veteran reported constant pain most of the 
time.  He required no devices.  The musculature of his back 
was normal.  Neurologically upper extremity motor and sensory 
functions were within normal limits.  Upper extremity deep 
tendon reflexes were normal and equal throughout.  The spine 
x-ray revealed minimal rotoscoliosis concavity to the left at 
the thoracolumbar junction.  There was no fracture or 
dislocation, lytic or basic change.  The assessment was 
previous compression fracture of the mid thoracic vertebra 
T9.  The examiner commented that the veteran had a history of 
compression fractures, however on the x-rays the vertebral 
body height and alignment appeared normal in the thoracic 
area.  The fractures appeared to have healed well.  There 
were no radicular symptoms consistent with nerve entrapment 
from a disk bulge.  

The August 2002 VA outpatient treatment record showed that 
the veteran's neck was supple without lymphadenopathy, no 
thyromegaly, jugular venous distention or bruit.  

The above evidence does not show cord involvement, abnormal 
mobility, deformity of vertebral body, that the veteran is 
bedridden or that he requires a brace.  Hence, the criteria 
for a higher evaluation under Diagnostic Code 5285 have not 
been met.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
38 C.F.R. §§ 4.40, 4.45; Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson 
v. Brown, 9 Vet. App. 7, 10-11 (1996).  The medical evidence 
shows no limitation of motion of the thoracic spine and there 
is no evidence of spasm.  The 10 percent was assigned to 
compensate for the veteran's complaints of pain, and he is 
receiving the maximum under Code 5291.  There is no basis for 
yet a higher rating based on pain or other functional 
limitations and such need not be further addressed.  The 
medical evidence also does not show that the thoracic spine 
is ankylosed so as to warrant consideration of a higher 
rating under Diagnostic Code 5287.  

The preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for residuals of a 
compression fracture of the mid thoracic vertebra, T9 and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's mid thoracic 
disability, was more than 10 percent disabling.  Thus "staged 
ratings" greater than 10 percent are not warranted for any 
period since the effective date of service-connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

II  Low Back Pain with Compression Fracture L1 and Disc Bulge 
L4-L5  

The veteran's low back pain with compression fracture at L1 
and disc bulge at L4-L5 is rated under Diagnostic Code 5293 
for intervertebral disc syndrome.  Under Diagnostic Code 
5293, a 10 percent rating is warranted for mild 
intervertebral disc syndrome.  A 20 percent rating is 
warranted for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent disability evaluation 
is warranted for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

When examined by the VA in December 1992 there were no fixed 
deformity or musculo-skeletal abnormality.  Neurological 
examination was normal with intact strength symmetric deep 
tendon reflexes and a normal sensory examination.  

At the May 1999 QTC examination the musculature of his back 
was normal but the posture of the veteran was somewhat 
abnormal with loss of lumbar lordosis.  Neurologically lower 
extremity motor and sensory functions were within normal 
limits.  Lower extremity deep tendon reflexes were normal and 
equal throughout.  The spine x-ray revealed some small 
osteophytes at L4-L5 and L5-S1.  The assessments were 
previous of L1, disk bulge at L4-L5 and mild degenerative 
changes of the lumbar spine.  The examiner commented that the 
veteran had a history of compression fractures, however on 
the x-rays the vertebral body height and alignment appeared 
normal in the lumbar area.  The fractures appeared to have 
healed well.  There were no radicular symptoms consistent 
with nerve entrapment from a disk bulge, however on the x-ray 
there were some mild degenerative changes present.  

In October 2001 the veteran wrote that the pain was worse 
when bending and lifting.  He indicated that stinging pain 
radiated down both his legs and that his left leg jerked 
uncontrollably at night.  

After a careful review of the evidence of record, it is found 
that an initial evaluation in excess of 10 percent for the 
service-connected residuals of low back pain with compression 
fracture L1 and disc bulge L4-L5 is not warranted.  The 
evidence, when considered in its entirety, does not show that 
the veteran has suffered from moderate limitation of motion 
of the lumbar spine.  In fact, the veteran had a full range 
of motion in his lumbosacral spine when examined by the VA in 
December 1992.  There was also no evidence that he suffered 
from moderate intervertebral disc syndrome, manifested by 
recurring attacks.  

The objective neurological evidence noted that sensory was 
normal and deep tendon reflexes were brisker than average to 
normal.  VA outpatient treatment records, dated July 1991 to 
March 2002, showed that bilateral patellar deep tendon 
reflexes were brisker than average and bilateral Achilles 
reflexes were normal.  Sensory was decreased in the left 
foot.  The veteran's gait was slow secondary to pain.  In 
March 1998 the veteran reported low back pain with left 
radiculopathy that radiated to the left knee.  In June 1998 
showed that sensory to touch and pinprick was intact.  In 
December 1998 showed that sensory was symmetrical.  In 
February 1999 the veteran's gait was slow secondary to pain.  
In October 2000 lower extremity deep tendon reflexes were 
normal.  In March 2001 the veteran's gait was good, as was 
toe and heel tandem.  In August 2001 and March 2002 the 
veteran's gait was within normal limits.  

At the December 1992 VA examination the diagnoses were 
history of vertebral fracture to L1 with no sequelae, chronic 
low back pain which appeared to happen mostly with physical 
exertion.  The examiner commented that this pain was most 
likely caused by muscular strain.  There was a small 
possibility that there could be an L5 radiculopathy on the 
left side.  In view of this, the Board finds that the 10 
percent rating initially assigned for the veteran's 
compression fracture at L1 and disc bulge at L4-L5 
contemplates his complaints of pain associated with his 
service-connected disability and compensates him for it.  See 
38 C.F.R. §§ 4.40, 4.45; Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson 
v. Brown, 9 Vet. App. 7, 10-11 (1996).  

We have considered the application of other relevant 
Diagnostic Codes in order to determine whether the veteran is 
entitled to a higher evaluation.  There is no evidence of 
ankylosis; therefore Diagnostic Code 5289 is not applicable.  

A rating in excess of 10 percent is not warranted under any 
other potentially applicable code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, a 20 percent evaluation is warranted 
where the limitation of motion in the lumbar spine is 
moderate and a 40 percent evaluation is warranted where 
limitation of lumbar spine motion is severe.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, a 20 percent evaluation is 
warranted when there is lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

A rating in excess of 10 percent is not warranted under 
either Diagnostic Code 5292 or 5295.  With regard to 
Diagnostic Code 5292, the veteran had a full range of motion 
in his lumbosacral spine when examined by the VA in December 
1992.  At the May 1999 QTC examination lumbar spine flexion 
was 0-80 degrees, extension was 0-20 degrees, right and left 
lateral flexion was 0-30 degrees, and right and left rotation 
were 0-30 degrees.  With regard to Diagnostic Code 5295, in 
March 1998 there was no point tenderness in the veteran's 
back.  At the May 1999 QTC examination the veteran had some 
decrease range of motion on the lumbar spine.  In October 
2000 the veteran had decreased range of lumbar spine motion 
in all directions secondary to pain.  Accordingly, the 
evidence does not show that the criteria for a rating in 
excess of 10 percent have been met under either Diagnostic 
Code 5292 or Diagnostic Code 5295.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an initial evaluation in 
excess of 10 percent for residuals of low back pain with 
compression fracture L1 and disc bulge L4-L5, and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's low back disability 
was more than 10 percent disabling.  Thus "staged ratings" 
greater than 10 percent are not warranted for any period 
since the effective date of service-connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  


III.  Chronic Left Shoulder Tendonitis  

The veteran's service-connected chronic left shoulder 
tendonitis is rated under Diagnostic Codes 5010 and 5203.  
According to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
degenerative arthritis due to trauma and substantiated by X-
ray findings is rated as degenerative arthritis under 
Diagnostic Code 5003.  And Diagnostic Code 5003, in turn, 
indicates the degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Here, the 
specific joint involved is in the shoulder, so the applicable 
Diagnostic Codes are Code 5203 for impairment of the clavicle 
or scapula.  Under Diagnostic Code 5203, a 10 percent 
disability rating is warranted for malunion of the clavicle 
or scapula or nonunion without loose movement.  A 20 percent 
disability rating is warranted for dislocation or nonunion 
with loose movement, which is the maximum rating under this 
Diagnostic Code.  38 C.F.R. § 4.71a Diagnostic Code 5203 
(2002).  

Review of the record does not reveal any medical evidence 
showing that the veteran's service-connected chronic left 
shoulder tendonitis involves dislocation of the clavicle or 
the scapula, or nonunion with loose movement.  The March 1992 
VA radiology report impression was normal examination of the 
acromioclavicular joint.  Views of the acromioclavicular 
joint demonstrated no evidence of joint separation, fracture 
or other significant abnormality.  The March 1996 VA 
radiology report indicated that there was no evidence of a 
fracture.  There was no evidence of inflammatory, neoplastic 
or arthritic change.  The soft tissue structures of the 
shoulder demonstrate no significant abnormality.  The 
impression was normal shoulder.  The November 1998 VA 
shoulder x-ray revealed no evidence of a fracture.  There was 
no evidence of inflammatory, neoplastic or arthritic change.  
The soft tissue structures of the shoulder demonstrated no 
significant abnormality.  

The January 1999 VA MRI of the cervical spine revealed 
compromised canal from spinal stenosis and ligamentum flavum 
C4-5, left disc protrusion at C5-6, large central disc 
protrusion with cord compression at C6-7.  VA outpatient 
treatment records show that in March 1999 shoulder abduction 
was less than 90 degrees secondary to pain.  At the May 1999 
QTC examination the veteran did not have any constitutional 
signs of arthritis.  The left shoulder x-ray revealed 
degenerative change of the left acromioclavicular joint, no 
acute osteosis abnormality.  The assessments were tendonitis 
of the left shoulder and degenerative joint disease of the 
left shoulder.  The examiner commented that on physical 
examination the veteran had limited range of motion effecting 
the left shoulder and had some degenerative changes on the x-
rays involving the left acromioclavicular joint.  

The March 2000 VA radiology examination report indicated that 
the views of the acromioclavicular joints were unremarkable.  
The May 2001 VA x-ray of his left shoulder showed mild 
degenerative changes in the acromioclavicular joint.  
Mineralization of the bone was within normal limits and there 
were no soft tissue calcifications.  Without evidence of 
nonunion, loose movement or dislocation, a rating in excess 
of 10 percent is not possible under the provisions of 
Diagnostic Code 5203.  

We have considered the application of other relevant 
Diagnostic Codes in order to determine whether the veteran is 
entitled to a higher evaluation.  There is no evidence of 
ankylosis; therefore Diagnostic Code 5200 is not applicable.  

The veteran's service-connected left shoulder disorder is 
manifested chiefly by pain with degenerative changes.  A 
cervical myelogram was performed in February 2002.  The 
impression was severe cervical spinal stenosis from 
combination of disc osteophyte complexes and buckling 
ligamentum flavum at C3-4 and C4-5 with long segment canal 
stenosis from C3 to C5 of approximately 8 to 9 mm.  
Asymmetric left C6 exiting nerve root compression at C5-6 
neural foramen.  However, the claims file contains no medical 
evidence showing current problems with: impairment of the 
humerus; recurrent dislocation; episodes of dislocation and 
guarding of movements; malunion of the humerus accompanied by 
moderate or marked deformity; fibrous union of the humerus; 
nonunion (false flail joint) of the humerus; or loss of the 
head of the humerus (flail shoulder).  Without medical 
evidence indicating that the veteran's left shoulder disorder 
produces any of these types of disabilities, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5202.  

Diagnostic Code 5201 provides for a 20 percent disability 
rating when there is limitation of motion of either arm to 
shoulder level.  In addition, limitation of motion of the 
major extremity midway between the side and shoulder level is 
rated 30 percent, and limitation of motion of the major 
extremity to 25 degrees from the side is rated 40 percent.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201.  The Board 
notes that the normal range of motion of the shoulder is from 
0 degrees of flexion (forward elevation) to 180 degrees of 
flexion, from 0 degrees of abduction to 180 degrees of 
abduction, from 0 degrees of external rotation to 90 degrees 
of external rotation, and from 0 degrees of internal rotation 
to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate 
I.  

At the May 1999 QTC examination left shoulder flexion was 0-
160 degrees, abduction was 0-160 degrees, internal rotation 
was 0-80 degrees and external rotation was 0-80 degrees.  The 
July 2002 private medical record showed that the veteran's 
shoulder range of motion was limited by the pain experienced 
with the passive and active irritation of the biceps tendon.  
Despite these findings of some limitation of motion a 20 
percent disability rating is not warranted under the 
provisions of Diagnostic Code 5201, since the veteran's range 
of motion is not limited to the shoulder level.  

VA outpatient treatment record dated February 1999 show that 
deep tendon reflexes were brisker than average in the upper 
extremities.  In March 1999 grip strength was normal.  In 
March 2001 the veteran held his left arm in contractual 
position.  Upper extremity strength was normal.  Sensory was 
symmetrical in the upper extremities.  Reflexes were brisker 
than average at the elbow and normal at the wrist.  When 
examined in July 2001, prior to a cervical diskectomy, motor 
strength was normal in both upper extremities.  Deep tendon 
reflexes were brisker than average in both upper extremities.  
In March 2002 biceps deep tendon reflexes were normal and 
triceps deep tendon reflexes were somewhat diminished.  The 
July 2002 private medical record showed that there was no 
atrophy or fasciculations.  Detailed manual muscle testing of 
the upper extremities revealed physiologic strength and 
reflexes.  Palpatory examination revealed exquisite 
tenderness over the short head of the biceps attachments 
bilaterally, worse on the left than the right.  Palpation 
here reproduced his pain.  

In October 2001 the veteran wrote that he lost some strength 
and range of motion in his arm and fingers.  He reported loss 
of feeling in his fingers and that numbness was always 
present.  It hurt to straighten his arm he usually kept it at 
a 90-degree angle.  

In view of the evidence above, the Board finds that the 10 
percent rating initially assigned for the veteran's chronic 
left shoulder tendonitis contemplates his complaints of pain 
associated with his service-connected disability and 
compensates him for it.  See 38 C.F.R. §§ 4.40, 4.45; 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 
7, 10-11 (1996).  Therefore, it is found that the 
preponderance of the evidence is against the veteran's claim 
for an initial evaluation in excess of 10 percent for chronic 
left shoulder tendonitis and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's left shoulder 
disability was more than 10 percent disabling.  Thus "staged 
ratings" greater than 10 percent are not warranted for any 
period since the effective date of service-connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a compression fracture of the mid thoracic vertebra, T9 is 
denied.  

An initial evaluation in excess of 10 percent for residuals 
of low back pain with compression fracture L1 and disc bulge 
L4-L5 is denied.  

An initial evaluation in excess of 10 percent for chronic 
left shoulder tendonitis is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

